Citation Nr: 1731002	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  11-19 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a skin disorder.  

4.  Entitlement to service connection for a right ankle disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from December 2004 to February 2008, including in the Southwest Asia theater of operations.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge in an April 2017 Travel Board hearing; a transcript of the hearing is associated with the claims file.  

The issue of entitlement to service connection for a right ankle disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On April 5, 2017, at the Travel Board hearing and in a separate VA Form 21-4138, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the issue of entitlement to service connection for bilateral hearing loss.  

2.  Resolving all reasonable doubt in the Veteran's favor, his tinnitus had its onset in service.    

3.  Resolving all reasonable doubt in the Veteran's favor, his dermatitis of the face, groin, stomach and mid-section had its onset in service.    

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of the issue of entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).  

2.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  

3.  The criteria for service connection for dermatitis of the face, groin, stomach, and mid-section, are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Bilateral Hearing Loss

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  Here, the Veteran has withdrawn his appeal of the issue of entitlement to service connection for bilateral hearing loss, at his April 2017 Travel Board hearing and in a separate VA Form 21-4138 received the same day as the hearing, and, hence, there remain no allegations of errors of fact or law for appellate consideration as to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of that issue, and it is dismissed.  

Tinnitus

The Veteran contends that he is entitled to service connection for tinnitus as it had its onset in service, and is otherwise related to acoustic trauma during service from his service aboard an aircraft carrier and working with jets.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Veteran's DD Form 214 reflects that he had 8 months of sea service, and his military education included airman apprenticeship training.  His service treatment records reflect he served aboard the USS Ronald Reagan.  Service treatment records also note steady noise exposure.  See January 2007 Hearing Conservation Data form.  

The post-service evidence includes a May 2008 VA treatment record (3 months after separation from service) wherein the Veteran complained of some tinnitus in both ears. In the Veteran's March 2010 Notice of Disagreement, he stated he experienced constant daily ringing in his ears.  On April 2011 VA audiological examination, the Veteran complained of constant bilateral ringing tinnitus that has been present since service.  He stated he had been on an aircraft carrier working on jets and was also on the flight deck with hearing protection, but when he had to check jet intakes for debris, he was instructed to remove his hearing protection.  Post-service, he denied any significant noise exposure except working in an auto garage with intermittent use of hearing protection.  It was opined that it was less likely as not the Veteran's tinnitus was caused by or a result of his noise exposure in the Navy.  At the April 2017 Travel Board hearing, the Veteran testified that he suffered noise exposure from airplanes and being near the flight line, and experienced ringing in his ears a few months after his separation from service.  

The Board finds that the Veteran's report of experiencing tinnitus shortly after his separation from service and of ongoing symptoms thereafter, are competent based on his ability to observe those symptoms with his own senses.  See Davidson, 581 F.3d at 1316; Layno, 6 Vet. App. at 470.  The evidence against the Veteran's claim includes the April 2011 VA examiner's opinion that the Veteran's tinnitus was not related to his active service, referencing service treatment records which were silent for any complaints, treatment or findings relating to ringing in his ears.  The evidence in support of the Veteran's claim includes his assertions that he noticed ringing in his ears shortly after service, including a documented complaint of such 3 months after his separation from service in VA treatment records.  Resolving all reasonable doubt in the Veteran's favor, inasmuch as he has presented credible accounts of experiencing ringing in his ears shortly after his separation from service, and post-service diagnosis of tinnitus, the Board finds that service connection is warranted for tinnitus.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Skin Disorder

The Veteran contends that he is entitled to service connection for a skin disorder as it had its onset in service.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Veteran's service treatment records include complaints of and treatment for a rash on his genitalia, groin, back, and arms in March 2005 after using all-purpose cleaner; the assessment was allergic rash.  In August 2006, the Veteran complained of a long-standing rash in the groin area; the assessment was suprapubic rash.  In October 2006, the Veteran indicated his suprapubic rash symptoms had worsened; the assessment was dermatitis.  In November 2006, February 2007, and April 2007, the Veteran continued to complain of itching in the groin area, and the assessment was dermatitis.  In January 2008, the Veteran complained of a rash that started two weeks prior on his face; physical examination revealed erythematous rash across both facial cheeks and near the mouth, nose and right eyebrow, with associated pictures of the Veteran's face.  In February 2008, the Veteran continued to complain of the rash on his face.  

The post-service evidence includes a January 2010 S.O. D.C. private treatment report in which it was noted the Veteran suffered from a prolonged period of a dermatological rash, with flare-ups.  In his March 2010 Notice of Disagreement, the Veteran stated his skin was very dry and irritated.  On April 2011 VA skin examination, the initial diagnosis was dermatitis.  The Veteran denied current treatment during the past 12 months.  The diagnosis was normal skin examination, dermatitis resolved without residuals found on physical examination.  At the April 2017 Travel Board hearing, the Veteran testified that he suffers from a rash on his face, stomach, and mid-section, which started during service.  

The Board finds that the Veteran's report of experiencing a skin rash of the face and groin area during service and of ongoing symptoms thereafter of the face, groin, stomach, and mid-section, are competent based on his ability to observe those symptoms with his own senses.  See Davidson, 581 F.3d at 1316; Layno, 6 Vet. App. at 470.  The evidence against the Veteran's claim includes the April 2011 VA examiner's opinion that the Veteran's dermatitis was resolved without residuals.  The evidence in support of the Veteran's claim includes his service treatment records that document complaints and treatment for a rash of the face and groin area and a diagnosis of dermatitis, and his assertions that his rash has continued since service, and presently includes his stomach and mid-section.  Resolving all reasonable doubt in the Veteran's favor, inasmuch as he has presented credible accounts of experiencing a rash of the face, groin, stomach, and mid-section since his separation from service, and in-service diagnosis of dermatitis, the Board finds that service connection is warranted for dermatitis of the face, groin, stomach, and mid-section.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


ORDER

The appeal of the issue of entitlement to service connection for bilateral hearing loss is dismissed.  

Service connection for tinnitus is granted.  

Service connection for dermatitis of the face, groin, stomach, and mid-section is granted.  


REMAND

Regarding the Veteran's claim for service connection for a right ankle disability, the Veteran has stated that he originally injured his right ankle during boot camp while marching around the base in the winter and slipping off the curb.  See April 2017 Travel Board hearing.  The Veteran's service treatment records include a February 2005 report noting his complaint of right foot/ankle pain for 21 days; the assessment was plantar fasciitis.  May 2005 reports noting his complaints of right ankle pain for several months since boot camp when he inverted his ankle during a run, and experiencing constant throbbing pain, aggravated with prolonged standing; the assessment was plantar fasciitis.  In September 2007, the Veteran was assessed with a right ankle sprain of the lateral ligament, and issued a brace and prescribed pain medications.  On December 2007 report of medical history, the Veteran reported having or having had foot trouble, and it was noted he rolled his right ankle in boot camp.  A January 2008 service treatment record listed the Veteran's active problems to include an ankle sprain of the lateral ligament.  

A January 2010 S.O., D.C. private treatment report noted the Veteran's complaint of ankle pain and occasional rolling.  Physical examination included toe and heel walks on the right which were weakened by ankle instability.  It was noted the Veteran still has intermittent ankle pain and rolling of the ankle.  It was opined that based on a reasonable degree of medical certainty that the Veteran was partially disabled and significantly impaired because of the residual physical condition which occurred as a direct result of his active duty injuries.  

On April 2011 VA joints examination, the Veteran reported intermittent soreness in his right ankle since service.  It was noted that his claim file documented an ankle sprain.  The diagnosis was a normal examination of the right ankle, and it was opined that there was no residual of any ankle injury that occurred in service.  

VA treatment records include July 2012 x-rays of the right ankle that were normal.  July 2012 records also show the Veteran complained of right foot/ankle pain secondary to an injury 4 to 6 weeks prior; the diagnosis was other and unspecified injury to the ankle and foot.  Treatment records in July and August 2012 show continued complaints of right ankle/foot pain secondary to the injury weeks before.  

At the April 2017 Travel Board hearing, the Veteran testified that he experienced numbness, tingling sensation, popping and intermittent pain of the right ankle since service.  

Based on the evidence of record, it is unclear if the Veteran has a right ankle disability, and if so, whether such disability is related to service.  In addition, the Veteran contends, and the evidence supports, that the Veteran had service in the Southwest Asia theater of operations during the Persian Gulf War while aboard the USS Ronald Reagan, service connection may be established under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  Such theory has not been considered in regards to the Veteran's claim.  Accordingly, the Board finds that the Veteran should be afforded another VA examination, to include whether the Veteran's disability is entitled to service connection under the presumptive provisions pertaining to veterans who served in the Southwest Asia theater of operations during the Gulf War.  
Finally, the Veteran's claims file should be updated to include relevant VA treatment records.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim); Sullivan v. McDonald, 815 F.3d 786, 792 (Fed. Cir. 2016) (holding that 38 C.F.R. § 3.159(c)(3) expanded VA's duty to assist to include obtaining VA medical records without consideration of their relevance).

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran adequate notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that includes the criteria required for a claim asserted based on Persian Gulf War service under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 regarding his claim for service connection for a right ankle disability.  

2. The RO should associate with the claims file updated VA treatment records since November 2015, as well as any identified outstanding private treatment records that have not been associated with the claims file, particularly from S.O., D.C.

3. Notify the Veteran he may submit statements from himself and others who have first-hand knowledge of the nature and extent of his in-service and post-service right ankle symptoms.  He should be given a reasonable period of time to respond.  

4. After the above development, schedule the Veteran for an examination to determine the nature and etiology of his right ankle disability.  The Veteran's claims file should be provided and reviewed by the examiner.  All indicated studies should be performed.  
Based on review of the record, and interview of the Veteran, the examiner should provide an opinion that responds to the following: 

(a) Please state whether the symptoms of the Veteran's right ankle are attributable to a known clinical diagnosis.  If the Veteran does not now have, but previously had such condition, when did that condition resolve? 

If the examiner diagnoses the Veteran with plantar fasciitis, please opine whether the Veteran's right ankle disability and symptomatology are related to the right foot plantar fasciitis.  

In responding to this question please acknowledge and discuss the Veteran's in-service diagnosis of plantar fasciitis of the right foot.

(b) Is the Veteran's disability pattern consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis?

(c) If, after reviewing the Veteran and the claims file, it is determined that the Veteran's disability pattern is either a diagnosable chronic multi-symptom illness with a partially explained etiology ((b)(2) above), or a disease with a clear and specific etiology and diagnosis ((b)(3) above), then please opine as to whether it is at least as likely as not (50 percent or greater probability) that the disability is related to presumed environmental exposures experienced by the Veteran during service in Southwest Asia.

(d) Is it at least as likely as not that any diagnosed disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of service, including environmental exposures during service in Southwest Asia during the Persian Gulf War? The examiner should consider the above-noted documentation in the Veteran's service treatment records showing injury and treatment for the right ankle.  

(e) In offering all opinions, the examiner must specifically acknowledge and discuss the Veteran's competent report of right ankle problems since service.  

The examiner must provide a rationale for any and all opinions expressed, which should be set forth in a legible report.  If an opinion cannot be rendered without resorting to speculation, that should be explained.  

5. Then, after taking any additional development deemed necessary in light of any evidence received, readjudicate the issue on appeal.  The AOJ must specifically consider and discuss the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, as appropriate.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case that includes citation to and discussion of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, and given a reasonable opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


